Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT

(CCT Tokyo Funding LLC)

THIS FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of September 20,
2017 (this “Amendment”), is entered into by and among CCT TOKYO FUNDING LLC, as
the Borrower (the “Borrower”), CORPORATE CAPITAL TRUST, INC., as the Servicer,
the Lender identified on the signature pages hereto and SUMITOMO MITSUI BANKING
CORPORATION, the Administrative Agent (in such capacity, the “Administrative
Agent”).

R E C I T A L S

WHEREAS, the above-named parties (together with certain other parties) have
entered into that certain Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among the Borrower, the Transferor, the Servicer, each of
the Lenders from time to time party thereto, the Collateral Agent and the
Administrative Agent;

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

SECTION 2. Amendments.

2.1 Upon the shareholders of CCT approving, and the effectiveness of, an
investment advisory agreement with KKR Credit Advisors (US) LLC, the definition
of “Change of Control” in Section 1.01 of the Agreement is amended by
(x) deleting the phrase “of CCT;” in clause (f) in its entirety and inserting in
lieu thereof “of CCT; or”, (y) deleting clause (h) in its entirety and
(z) amending and restating clause (g) in its entirety as follows:

(g) the failure of KKR Credit Advisors (US) LLC to act as advisor to the
Servicer.

2.2 The definition of “Sequential Pay Event” in Section 1.01 of the Agreement is
amended and restated in its entirety as follows:

“Sequential Pay Event” means, as of any date of determination, (i) after the
occurrence of an Event of Default and the termination of the Commitments
pursuant to Section 7.01, (ii) after the declaration or automatic or scheduled
occurrence of the Facility Maturity Date or (iii) after the end of the
Reinvestment Period when the aggregate Adjusted Borrowing Value of the Loan
Assets held by the Borrower first equals 50% or less of the aggregate Adjusted
Borrowing Value of the Loan Assets held by the Borrower as of the final day of
the Reinvestment Period.



--------------------------------------------------------------------------------

2.3 The following new definition is added to Section 1.01 of the Agreement as
alphabetically appropriate as follows:

“Lender Allocation Percentage” means, as of any Payment Date Cut-Off, the
greater of: (i) 65% and (ii) the percentage obtained by dividing (x) the
Advances Outstanding as of such date by (y) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets as of such date.

SECTION 3. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

SECTION 4. Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a) this Amendment has been duly executed and delivered by it;

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

(c) there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

SECTION 5. Conditions to Effectiveness.

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment.

SECTION 6. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER:     CCT TOKYO FUNDING LLC     By:   /s/ Chirag Bhavsar       Name:
Chirag Bhavsar       Title:   CFO SERVICER:     CORPORATE CAPITAL TRUST, INC.  
  By:   /s/ Chirag Bhavsar       Name: Chirag Bhavsar       Title:   CFO

[Signatures Continue on the Following Page]

[Signature Page to First Amendment – CCT Tokyo Funding LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

SUMITOMO MITSUI BANKING

CORPORATION

    By:   /s/ Chris Droussiotis       Name: Chris Droussiotis       Title:
  Managing Director LENDER:    

SUMITOMO MITSUI BANKING

CORPORATION

    By:   /s/ Chris Droussiotis       Name: Chris Droussiotis       Title:
  Managing Director

[Signature Page to First Amendment – CCT Tokyo Funding LLC]